[Cite as Blair v. Adkins, 2021-Ohio-2292.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             FAYETTE COUNTY




 CHRISTINA BLAIR, et al.,                          :

        Appellees,                                 :      CASE NO. CA2020-10-018

                                                   :           OPINION
     - vs -                                                     7/6/2021
                                                   :

 ANTHONY B. ADKINS,                                :

        Appellant.                                 :




              APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                               Case No. 06AD0396



Christina Blair, pro se

Jess C. Weade, Fayette County Prosecuting Attorney, Andrea M. Van Fossen, 133 S. Main
Street, Washington Court House, Ohio 43160, for appellee, Fayette County Child Support
Enforcement Agency

Anthony B. Adkins, pro se



        S. POWELL, J.

        {¶ 1} Appellant, Anthony B. Adkins, appeals the decision of the Fayette County

Court of Common Pleas, Juvenile Division, ordering him to pay child support at the statutory
                                                                   Fayette CA2020-10-018

minimum amount of $80 per month rather than a child support payment of $0 per month.

For the reasons outlined below, we affirm the juvenile court's decision.

       {¶ 2} On August 7, 2020, appellee, the Fayette County Child Support Enforcement

Agency ("CSEA"), filed a motion on Adkins' behalf moving the juvenile court to reduce

Adkins' monthly child support payment.       In its motion, CSEA noted that Adkins had

requested the reduction due to his current incarceration in the London Correctional

Institution resulting from Adkins' conviction on several felony offenses for which Adkins had

an expected release date of June 22, 2038.

       {¶ 3} On September 23, 2020, a hearing was held before Judge David B. Bender.

Although Adkins was given notice of this hearing, Adkins never requested to appear at this

hearing from prison via phone or video. Following this hearing, on October 1, 2020, the

juvenile court issued an entry ordering Adkins to pay child support at the statutory minimum

amount of $80 per month rather than his requested payment of $0 per month. In so holding,

the juvenile court stated:

              The Court finds that as [Adkins] is currently incarcerated in
              prison it would be inappropriate to deem him voluntarily
              unemployed and impute an income to him. The Court further
              finds that the CSEA has issued a wage withholding order to the
              Prison and is collecting support from his prison wages based
              upon the allowable percentage of prisoner wages that may be
              withheld. The Court finds that it would not be in the best
              interests of the minor child to have [Adkins'] child support
              obligation reduced to nothing.

       {¶ 4} Adkins now appeals the juvenile court's decision, raising two assignments of

error for review.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} APPELLANT WAS DENIED PROCEDURAL DUE PROCESS BY THE

CONFLICT OF INTEREST OF JUDGE DAVID B. B[E]NDER.

       {¶ 7} In his first assignment of error, Adkins argues he was denied his right to

                                             -2-
                                                                       Fayette CA2020-10-018

procedural due process because the juvenile court judge who presided over this matter,

Judge Bender, also "signed several investigative warrants in [his] criminal case." This,

according to Adkins, demonstrates a conflict of interest on the part of Judge Bender that

rose to the level of judicial bias that denied Adkins his right to a fair and impartial proceeding.

We disagree.

       {¶ 8} As the record indicates, Adkins never asked Judge Bender to recuse himself

from these proceedings, nor did Adkins file an affidavit of disqualification with the Ohio

Supreme Court as required by R.C. 2701.03(A). Pursuant to that statute:

               If a judge of the court of common pleas allegedly is interested in
               a proceeding pending before the court, allegedly is related to or
               has a bias or prejudice for or against a party to a proceeding
               pending before the court or a party's counsel, or allegedly
               otherwise is disqualified to preside in a proceeding pending
               before the court, any party to the proceeding or the party's
               counsel may file an affidavit of disqualification with the clerk of
               the supreme court in accordance with division (B) of this section.

       {¶ 9} "R.C. 2701.03 provides the exclusive means by which a litigant may claim that

a common pleas judge is biased and prejudiced." Vogel v. Felts, 12th Dist. Clermont No.

CA2008-05-051, 2008-Ohio-6569, ¶ 14, citing Vera v. Yellowrobe, 10th Dist. Franklin No.

05AP-1081, 2006-Ohio-3911, ¶ 54. To that end, it is the Ohio Supreme Court, not this

court, that has the authority to determine whether a juvenile court judge is biased or

prejudiced. See In re Guardianship of Constable, 12th Dist. Clermont No. CA97-11-101,

1998 Ohio App. LEXIS 1279, *13 (Mar. 30, 1998) ("'[a] court of appeals is without authority

to pass upon the disqualification of a judge'"), quoting State v. Blankenship, 115 Ohio App.

3d 512, 516 (12th Dist.1996). Adkins' claim otherwise lacks merit.

       {¶ 10} To the extent that Adkins' claims of judicial bias also raises procedural due

process concerns, Adkins' allegations are without merit. This is because, as the record

indicates, the facts upon which the juvenile court rendered its decision were jointly stipulated


                                                -3-
                                                                     Fayette CA2020-10-018

into the record. The same holds true regarding Adkins' claim that it was Judge Bender's

bias that resulted in Adkins being denied the ability to participate in the proceedings from

prison via phone or video. Adkins never made any such request to appear before the

juvenile court in that manner. Therefore, given Adkins never moved the juvenile court to

appear before the juvenile court from prison via phone or video, Adkins' claim that the

juvenile court "denied [him] the ability to participate in the proceedings" is simply incorrect.

       {¶ 11} In so holding, we note that "judicial rulings alone almost never constitute a

valid basis for a bias or partiality motion." Liteky v. United States, 510 U.S. 540, 555, 114

S.Ct. 1147 (1994).     The same holds true as it relates to "expressions of impatience,

dissatisfaction, annoyance, and even anger," all of which are "within the bounds of what

imperfect men and women * * * sometimes display." Id. This includes "judicial remarks

during the course of a trial that are critical or disapproving of, or even hostile to, counsel,

the parties, or their cases," all of which "ordinarily do not support a bias or partiality

challenge." Id. This would also include, without more, a juvenile court judge that had signed

several investigative warrants in a party's earlier, unrelated criminal case. Therefore,

because there is nothing in the record to indicate Adkins did not receive a fair and impartial

proceeding presided over by Judge Bender, and because the record is devoid of any

evidence indicating Adkins' procedural due process rights were violated, Adkins' first

assignment of error lacks merit and is overruled.

       {¶ 12} Assignment of Error No. 2:

       {¶ 13} THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED TO

REDUCE [APPELLANT'S] CHILD SUPPORT OBLIGATION TO NOTHING.

       {¶ 14} In his second assignment of error, Adkins argues the juvenile court erred by

ordering him to pay child support at the statutory minimum of $80 per month rather than a

child support payment of $0 per month. We again disagree.

                                              -4-
                                                                    Fayette CA2020-10-018

       {¶ 15} "A juvenile court has 'considerable discretion' in deciding matters related to

child support." S.E.J. v. C.S.J., 8th Dist. Cuyahoga No. 107576, 2019-Ohio-3274, ¶ 17.

This includes calculating child-support awards. In re Bailey, 1st Dist. Hamilton No. C-

970871, 1998 Ohio App. LEXIS 5288, *9 (Nov. 6, 1998) ("[t]he juvenile court has

considerable discretion in calculating child-support awards"), citing Dunbar v. Dunbar, 68

Ohio St.3d 369, 371 (1994). To that end, "[o]ur standard of review in child support cases is

abuse of discretion." Estes v. Smith, 12th Dist. Butler No. CA2001-09-206, 2002-Ohio-

5448, ¶ 10, citing Booth v. Booth, 44 Ohio St.3d 142, 144 (1989). "A juvenile court abuses

its discretion when its decision is unreasonable, arbitrary, or unconscionable." Johnson v.

Melton, 12th Dist. Butler No. CA2010-07-160, 2011-Ohio-792, ¶ 10, citing Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983). "A decision is unreasonable where it is not

supported by a sound reasoning process." In re L.M., 12th Dist. Preble Nos. CA2020-12-

017 and CA2020-12-018, 2021-Ohio-1630, ¶ 22, citing Nationwide Agribusiness Ins. Co. v.

Heidler, 12th Dist. Clinton Nos. CA2018-06-003, CA2018-07-004, CA2018-09-012, and

CA2018-09-015, 2019-Ohio-4311, ¶ 46.

       {¶ 16} Although given "considerable discretion" in child support matters, the juvenile

court must still comply with all child support statutes. Pahls v. Pahls, 12th Dist. Butler No.

CA2009-01-005, 2009-Ohio-6923, ¶ 13 ("the trial court must comply with all child support

statutes"). This includes R.C. 3119.06(A), a statute that requires the juvenile court to issue

a minimum child support order of at least $80 per month "in any action in which a court or

a child support enforcement agency issues or modifies a child support order or in any other

proceeding in which a court or agency determines the amount of child support to be paid

pursuant to a child support order." But, even though the juvenile court is statutorily required

to issue a minimum child support order of at least $80 per month, the juvenile court may

nevertheless order a minimum child support order of less than $80 per month "in its

                                              -5-
                                                                      Fayette CA2020-10-018

discretion and in appropriate circumstances." R.C. 3119.06(A). This includes a minimum

child support order of $0 per month. In re Adoption of B.I., 157 Ohio St.3d 29, 2019-Ohio-

2450, ¶ 25 ("pursuant to R.C. 3119.06, the court has the discretion to reduce a minimum

order of support to zero").

       {¶ 17} Adkins argues his current incarceration in the London Correctional Institution

is an appropriate circumstance in which the juvenile court should have ordered a minimum

child support order of $0 per month rather than the statutory minimum of $80 per month.

To support this claim, Adkins argues the juvenile court's decision will result in him being

released from prison "under a financial hardship." Adkins also argues the juvenile court's

decision was improper since his child support obligation "can barely provide" the child with

a "Happy Meal" and unnecessarily depletes the financial resources he would have used in

order to overturn his conviction. This, according to Adkins, indicates the juvenile court erred

and did not make a "fair and just determination" regarding what may be in the best interest

of the child.

       {¶ 18} However, as the CSEA aptly notes, Adkins' arguments are based solely on

what Adkins believes would be best for him, not on what would be in the best interest of the

child at issue. "[C]hild support is intended to benefit the child." Porter v. Ferrall, 11th Dist.

Portage No. 2002-P-0109, 2003-Ohio-6685, ¶ 22. The juvenile court found it would not be

in the child's best interest to reduce Adkins' child support obligation to $0 per month. The

juvenile court reached this decision despite knowing Adkins would likely not be released

from prison until the summer of 2038. The juvenile court's decision was not arbitrary,

unreasonable, or unconscionable, and thus not an abuse of discretion. The juvenile court's

decision was instead reasonable given the facts and circumstances of this case. Therefore,

finding no merit to any of the arguments advanced by Adkins herein, Adkins' second

assignment of error also lacks merit and is overruled.

                                               -6-
                                        Fayette CA2020-10-018

{¶ 19} Judgment affirmed.


PIPER, P.J., and BYRNE, J., concur.




                                  -7-